DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8, 11-15, and 18-20 of U.S. Patent No. 11,265,925. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 21, “an apparatus, comprising: a processor configured to cause a base station to: transmit random access configuration information for 2-step random access; receive, from at least a first user equipment device (UE), at least one first message of 2- step random access (MsgA) according to the random access configuration information for 2-step random access; and transmit a MsgB in response to the at least one first message of 2-step random access (MsgA)” corresponds to “an apparatus, comprising: a processor configured to cause a base station to:  transmit random access configuration information for 2-step random access; receive, from a plurality of user equipment devices (UEs), a first plurality of first messages of 2-step random access (MsgA) according to the random access configuration information for 2-step random access; transmit a MsgB in response to the first plurality of first messages of 2-step random access (MsgA)” in claim 3 of the above U.S. Patent.
Lastly, “the MsgB including a first sub protocol data unit (subPDU) of the MsgB including a success random access response (successRAR) for the first UE and immediately followed by a second subPDU including a radio resource control (RRC) message for the first UE, wherein the first subPDU includes a first subheader in addition to the successRAR, wherein the second subPDU includes a second subheader without a random access preamble identifier (RAPID) in addition to the RRC message for the UE” corresponds to “the MsgB including:  … a second response message of 2-step random access for a second UE of the plurality of UEs, the second response message including a success RAR and a subheader indicating whether or not a downlink (DL) radio resource control (RRC) message is included in the second response message” as well as “wherein the DL RRC message is in a sub protocol data unit (subPDU) of a protocol data unit (PDU), wherein the RRC message follows the subheader in the subPDU” as well as “wherein the subheader in the subPDU associated with the success RAR does not include a random access preamble ID (RAPID) field” in claim 3 of the above U.S. Patent.
Claim 21 of the instant application does not claim “a first response message of 2-step random access for a first UE of the plurality of UEs, the first response message including a failure random access response (RAR)”.  Therefore, claim 21 merely broadens the scope of claim 3 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 22, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claim 23, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 24, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 25, this claim similarly corresponds to claim 5 of the above U.S. Patent.
Regarding claim 26, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 27, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 28, this corresponding “apparatus” claim similarly corresponds to “apparatus” claim 11 of the above U.S. Patent for the same reasons described for claim 21 above.
Regarding claim 29, this claim similarly corresponds to claim 11 of the above U.S. Patent.
Regarding claim 30, this claim similarly corresponds to claim 13 of the above U.S. Patent.
Regarding claim 31, this claim similarly corresponds to claim 12 of the above U.S. Patent.
Regarding claim 32, this claim similarly corresponds to claim 15 of the above U.S. Patent.
Regarding claim 33, this claim similarly corresponds to claim 14 of the above U.S. Patent.
Regarding claim 34, this claim similarly corresponds to claim 11 of the above U.S. Patent.
Regarding claim 35, this corresponding “user equipment device” claim similarly corresponds to “user equipment device” claim 18 of the above U.S. Patent for the same reasons described for claim 21 above.
Regarding claim 36, this claim similarly corresponds to claim 18 of the above U.S. Patent.
Regarding claim 37, this claim similarly corresponds to claim 20 of the above U.S. Patent.
Regarding claim 38, this claim similarly corresponds to claim 19 of the above U.S. Patent.
Regarding claim 39, this claim similarly corresponds to claim 15 of the above U.S. Patent.
Regarding claim 40, this claim similarly corresponds to claim 14 of the above U.S. Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467